


110 HR 5929 IH: Nuclear Terrorism Deterrence and

U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5929
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2008
			Mr. Foster introduced
			 the following bill; which was referred to the
			 Committee on Science and
			 Technology, and in addition to the Committees on
			 Armed Services,
			 Foreign Affairs,
			 Homeland Security, and
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the Nation’s nuclear forensics capability to
		  help deter and respond to nuclear terrorism.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Terrorism Deterrence and
			 Detection Act.
		2.FindingsCongress finds the following:
			(1)Combating the
			 threat of a terrorist detonating a nuclear device on American soil is a
			 critical security challenge.
			(2)Nuclear forensics contributes to the
			 Nation’s ability to deter and respond to nuclear terrorism through technical
			 analysis of nuclear materials intercepted intact or retrieved from
			 post-explosion debris.
			(3)Nuclear forensics,
			 when combined with law enforcement and intelligence data, contributes to
			 attribution of the nuclear material or nuclear device to its source.
			(4)The Nation’s
			 nuclear forensics capability can be improved, as identified in a report from
			 the American Physical Society and American Association for the Advancement of
			 Science, with regard to the following:
				(A)Workforce: The
			 training of skilled personnel needs to be accelerated. The Nation is
			 understaffed in nuclear forensics, with just 35 to 50 experts at United States
			 national laboratories and more than half of them likely to retire in the next
			 10 to 15 years.
				(B)Equipment: Most of
			 the Nation’s field and laboratory equipment used in nuclear forensics analysis
			 dates to the Cold War. A program should be undertaken to develop and
			 manufacture advanced, automated field-equipment that allows for more rapid and
			 accurate radiation analysis.
				(C)International
			 Databases: Nuclear material can have a unique signature depending on its source
			 reactor of fuel facility. A shared and accessible international database of
			 nuclear samples can help to more quickly match debris or an intercepted nuclear
			 device with its original source.
				(D)Independent
			 Evaluation Group: Given the intelligence community’s failings in the assessment
			 of weapons of mass destruction in Iraq, there may be international skepticism
			 regarding any nuclear forensics investigation the United States might perform.
			 A group of recognized experts not associated with the federal investigation
			 would provide independent validation of the forensics analysis.
				(E)Exercises: Nuclear
			 forensics investigations take time and the results may not be immediately
			 conclusive. Through realistic drills, senior leadership can become aware of the
			 strengths and limitations of the nation’s nuclear forensics capability and
			 appropriately incorporate the capability into decision making.
				3.Sense of Congress
			 on NNSA fellowship program for graduate students in the field of nuclear
			 chemistryIt is the sense of
			 Congress that—
			(1)the Administrator
			 for Nuclear Security should establish a fellowship program for graduate
			 students in the field of nuclear chemistry, which should—
				(A)support no fewer
			 than 6 Ph.D.s per year; and
				(B)require graduate students to spend two
			 summers in a national laboratory over the course of the program; and
				(2)the fellowship
			 program should receive funding in an amount not less than—
				(A)$1,000,000 for
			 fiscal year 2009;
				(B)$2,000,000 for
			 fiscal year 2010;
				(C)$3,000,000 for
			 fiscal year 2011;
				(D)$4,000,000 for
			 fiscal year 2012; and
				(E)$5,000,000 for
			 fiscal year 2013.
				4.Sense of Congress
			 on NNSA research and development for nuclear forensics field
			 radiation-measurement equipmentIt is the sense of Congress that—
			(1)the Administrator
			 for Nuclear Security should carry out research and development with a targeted
			 goal of improving the speed and accuracy of nuclear forensics
			 radiation-measurement equipment; and
			(2)the research and
			 development should receive funding in an amount not less than $5,000,000 for
			 each of fiscal years 2009 through 2013.
			5.Additional
			 information to be included in report on nuclear forensics
			 capabilitiesSection 3129(b)
			 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 585) is amended—
			(1)in paragraph (2)
			 by striking and at the end;
			(2)in paragraph (3)
			 by striking the period at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(4)any legislative, regulatory, or treaty
				actions necessary to facilitate international cooperation in enhancement of
				international nuclear-material databases and the linking of those databases to
				enable prompt data
				access.
					.
			6.Nuclear Forensics
			 Advisory Panel
			(a)EstablishmentThe Secretary of Defense, the Secretary of
			 Energy, and the Secretary of Homeland Security shall establish a joint
			 independent Nuclear Forensics Advisory Panel of recognized experts not directly
			 associated with the Federal laboratories. The function of the panel shall be to
			 provide independent validation of any Federal nuclear forensics analysis.
			(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the
			 Secretaries referred to in subsection (a) shall submit a report on the
			 structure and membership of the panel required by subsection (a). The report
			 shall be submitted to—
				(1)the Committee on
			 Appropriations, Committee on Armed Services, and Committee on Homeland Security
			 of the House of Representatives; and
				(2)the Committee on
			 Appropriations, Committee on Armed Services, and Committee on Homeland Security
			 and Government Affairs of the Senate.
				7.Presidential
			 report on involvement of Cabinet-level leadership in certain exercises that
			 include nuclear forensics analysisNot later than 90 days after the date of the
			 enactment of this Act, the President shall submit a report on the involvement
			 of Cabinet-level leadership in planned nuclear terrorism preparedness exercises
			 that have nuclear forensics analysis as a component of the exercise. The report
			 shall be submitted to—
			(1)the Committee on Appropriations, Committee
			 on Armed Services, and Committee on Homeland Security of the House of
			 Representatives; and
			(2)the Committee on
			 Appropriations, Committee on Armed Services, and Committee on Homeland Security
			 and Government Affairs of the Senate.
			
